Steele, Hays, Justice, dissenting. Our cases give us two options: we can reverse the trial court, follow Morton v. Tullgren, 263 Ark. 69, 563 S.W.2d 422 (1978), a position rejected by a majority of courts, and thus defeat the certain intent of the testatrix in the disposition of her estate. Or we can follow Horn v. Horn, Administrator, 226 Ark. 27, 287 S.W.2d 586 (1956), and Sims v. Schavey, 234 Ark. 166, 351 S.W.2d 145 (1961), affirm the trial court, uphold the will and, I believe, achieve exactly the result intended by the legislature in the enactment of Ark. Code Ann. § 28-40-103(c). The latter course seems more appropriate to me. Holt, C.J., and Hickman, J., join in this dissent.